MASTER SERVICES AGREEMENT

﻿

This Master Services Agreement ( the “Agreement”) is entered into this 14th day
of August, 2017 by and between Americas Christian Credit Union (“Credit Union”)
  with headquarters at 2100 E. Route 66, Glendora, California 91740 and Ministry
Partners Investment Company (“Company”) with headquarters at 915 W. Imperial
Highway, Brea, California 92821.

﻿

WHEREAS, Company is a credit union service organization incorporated under the
laws of the state of California and performs services for the benefit of credit
unions and is willing and able to provide certain services on behalf Credit
Union involving marketing, operational and reporting services as set forth in
Exhibit 1 hereto ( the “Services”), which is incorporated herein by reference
and

﻿

WHEREAS, Credit Union is willing to purchase from Company the specific Services
set forth in Exhibit 1, which also sets forth Credit Union’s obligations
hereunder, and to be responsible for the compensation and expenses for such
Services as further set forth below. 

﻿

NOW, THEREFORE, in exchange for the mutual promises set forth below and the
receipt of other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:

﻿

1.



Term.   This Agreement shall have an initial term beginning from the date of its
execution by both parties hereto and shall terminate on February 15, 2018
provided, however, that unless either party provides at least thirty (30) days
written notice to the other party prior to the expiration of this initial term
or any renewal term, this Agreement shall automatically renew for one (1) year
periods.    

﻿

2.



 Termination.  Notwithstanding the terms set forth in Section 1, above, this
Agreement may be terminated by either party for any reason upon at least thirty
(30) days written notice to the other provided, however, that Services
undertaken by Company prior to the date of termination shall be completed,
invoiced and paid for pursuant to the terms of this Agreement notwithstanding
such termination unless otherwise agreed to.  Terminations for breach of this
Agreement may be effective immediately upon notice to the other party.



--------------------------------------------------------------------------------

 

3.



Compensation.  For the performance of the Services set forth in Exhibit 1,
Credit Union shall pay to Company the amount of two thousand five hundred
dollars ($2,500) per month to be invoiced to Credit Union by Company at the end
of each month in which the Services are performed.  In addition, Credit Union
shall pay to Company the reasonable and necessary travel, marketing,  business
development and production incentive costs associated with performing the
Services provided, however, that any travel costs exceeding $1,000 shall require
the prior approval of Credit Union.

﻿

4.



Company Service Representative.   Unless and until the parties determine that a
different number of Company Service Representatives are necessary to perform the
Services hereunder, Company shall assign one (1) individual as Service
Representative. It is understood that Credit Union’s approval shall be required
for any such appointment and for any change of such Service Representative.
Further, Company shall comply with any reasonable requests by Credit Union to
remove and replace any existing Company Service Representative.

﻿

5.



Invoice Disputes. If a good faith dispute arises with regard to an item
appearing on an invoice, Credit Union shall promptly notify Company of such
dispute in writing and may withhold the disputed amount while the parties
attempt to amicably resolve the dispute.  The Credit Union’s withholding of such
payment will not constitute a breach of this Agreement nor be grounds for
Company to suspend its provision of deliverables or services nor to impose any
late payment fee or charge.

﻿

6.



Services Warranty. Company represents and warrants that it will perform the
Services:  (i) in a good, timely, efficient, professional, and workmanlike
manner using then current technology, if applicable; (ii) using Company
personnel who are fully-familiar with the technology, processes, and procedures
to be used to deliver the Services; (iii) with at least the degree of accuracy,
quality, efficiency, completeness, timeliness, and responsiveness as are equal
to or higher than the accepted industry standards applicable to the performance
of the same or similar services; and (iv) in compliance and accordance with the
provisions of this Agreement and any incorporated document.  





2

 

--------------------------------------------------------------------------------

 



7.



CONFIDENTIALITY AND DATA SECURITY

a.General 

Company and Credit Union agree that, during the term of this Agreement, Company
will have access to or come into possession of certain Credit Union confidential
information. This Confidentiality and Data Security section (“Confidentiality
Section”) shall govern the access, use, disclosure, safekeeping, retention, and
destruction of such information.

b. Confidential Information 

Company ( defined herein to include Company’s officers, employees, agents,
successors, assigns, subcontractors and sub servicers) acknowledges and agrees
that confidential Credit Union data, non-public personal information, and/or
sensitive member information relating to Credit Union's membership and other
consumers, as well as Credit Union's marketing, strategies, business operations,
and business systems (collectively, "Confidential Information") may come into
Company's possession in connection with this Agreement.  Company understands
that Credit Union is a state chartered, federally-insured credit union and is
subject to a number of federal and state laws and regulations regarding the
safekeeping and privacy of Confidential Information.  Company understands and
agrees that it is prohibited from disclosing and agrees to maintain the
confidentiality of and safekeep and protect Credit Union's Confidential
Information in accordance with all relevant state and federal laws, regulations,
rules, and guidelines, including, but not limited to, the California Financial
Information Privacy Act, the Gramm-Leach-Bliley Act of 1999, the Fair Credit
Reporting Act, all applicable regulations related thereto, and the requirements
imposed upon "service providers" pursuant to the National Credit Union
Administration's Guidelines For Safekeeping of Member Information (12 CFR 748).

The parties acknowledge that certain information relating to business and
operations of the Company which Credit Union acquires or learns from the Company
which is not commonly or currently known in the marketplace is valuable property
of the Company ("Company Confidential Information"). Each of the parties
acknowledges the need to preserve the confidentiality of such Company
Confidential Information and agrees that during the term of this Agreement, it
will not use or disclose the Company Confidential Information, except to the
extent expressly provided in this Agreement in order to carry out the purpose
for which the information is disclosed or as may be required by law, regulation
or judicial order. The obligations of this Section will survive the termination
or cancellation of this Agreement.

c. Security of Confidential Information 





3

 

--------------------------------------------------------------------------------

 

(1) Company agrees to utilize best industry practices to secure and protect
Confidential Information.

(2) Company agrees to store all Confidential Information only in an electronic
and encrypted format or if printed in a locked file cabinet

(3) Company will only transmit Confidential Information (NPPI) to Credit Union
in an encrypted format.

(4) Company will ensure that only Company personnel with a "need to access"
Confidential Information in order to perform Company's contractual obligations
to Credit Union will in fact have access to such Confidential Information.  Such
personnel have passed a comprehensive background check. 

(5) Company will also utilize some or all of the following safeguards relative
to Confidential Information:    firewalls, , VPN technology, minimum 256-bit
encryption,  attack and intrusion detection monitoring systems.

d. Security Program 

Company shall have, and make available to Credit Union upon request, an internal
written security program in place at all times which shall comply with
California Civil Code §  1798.81.5 and shall reflect and require, at a minimum,
compliance with Company's obligations pursuant to this Confidentiality Section.
 Such policy shall comprehensively address controls,  preventive measures,  and
detective and monitoring procedures. 

e. Security Breach

In the event that Company experiences a security breach that potentially or
actually affects, directly or indirectly, Confidential Information, Company
shall immediately:

(1) Notify Credit Union in writing;

(2) Take all measures necessary to ensure that the security breach has ceased;

(3) Investigate the nature, scope, and duration of the breach and promptly
advise Credit Union in writing of when, how, and why the breach occurred and
what Confidential Information was affected; and

(4) Notify and cooperate with law enforcement.





4

 

--------------------------------------------------------------------------------

 

f. Confidential Information Destruction 

(1) Company shall immediately, permanently, and irretrievably destroy, delete,
and erase all Confidential Information, including any copies it has produced,
once its use is no longer necessary to fulfill Company's obligations under this
Agreement.

(2) Such data destruction shall conform to the FTC's Final Regulation on
Consumer Information and Records Disposal (16 CFR 682), as well as any other
applicable laws and regulations.

(3) Company shall certify in writing to Credit Union that it has destroyed
Confidential Information in accordance to this subsection. 

g. Audit/Inspection Rights    

Credit Union (and/or its regulator(s)) may, at any time and upon reasonable
notice to Company, inspect Company's practices and controls and/or require
reasonable documentation from Company to verify that Company has complied with
its obligations pursuant to this Confidentiality Section as well as pursuant to
any other provision of this Agreement.  Company shall promptly provide to Credit
Union, free of charge, a copy of any SAS 70 report or SSAE 16 report or any
other internal or external information security audit.

h. Indemnity and Cost Reimbursement 

(1) Company agrees to indemnify, defend, and hold Credit Union harmless from any
and all claims, actions, damages, liabilities, costs, and expenses, including
reasonable attorneys' fees and expenses, arising from or related, directly or
indirectly to, Company's handling of Confidential Information and/or breach of
this Confidentiality Section in any manner by Company; provided that the
liability is due to the willful misconduct, gross negligence or reckless conduct
of the Company or its Company Service Representatives.  

(2) In the event a security breach occurs at, by, or that is attributable to
Company that involves Confidential Information, Company shall reimburse Credit
Union for all costs and expenses reasonably related to the breach.







5

 

--------------------------------------------------------------------------------

 



i. Subcontract    

Company shall not subcontract, assign, or otherwise transfer its obligations
pursuant to this Confidentiality Section and/or otherwise related to this
Agreement without Credit Union's express written consent, which may be withheld
in Credit Union’s sole discretion.   Notwithstanding any permitted assignment,
subcontracting, or transfer, Company shall remain liable for all of its
obligations under this Agreement unless it provides evidence that a
subcontractor, assignee, or transferee has contractually agreed to be bound by
the same terms and conditions binding Company under this Agreement.  In any
event, Company’s obligations under this Agreement concerning confidentiality and
security shall survive any subcontracting, assignment, or transfer.

j. Survival of Obligations; Contract Limitations    

(1) The parties agree that this Confidentiality Section shall survive the
termination or expiration of this Agreement. 

(2) No provision set forth in this Agreement which purports to limit Company's
liability or damages, or purports to affect Credit Union's remedies for breach
of this Confidentiality Section, shall affect or limit Company's liability,
damages, or obligations relative to Confidential Information and this
Confidentiality Section. 

8.



Business Continuity/Disaster Recovery.  As of the Effective Date of this
Agreement and continuously during its Term, Company will have in place a
Business Continuity and Disaster Recovery Plan for the services provided to
Credit Union pursuant to this Agreement. Company shall provide a copy of such
Business Continuity and Disaster Recovery Plan to Credit Union upon the
reasonable request of Credit Union. A copy of the test results will be provided
to the Credit Union upon request.  

 

9.



Information Requests. Company agrees to comply promptly with reasonable requests
by Credit Union for information designed to satisfy regulatory guidance and best
practices concerning ongoing due diligence of third party service providers by
credit unions. 

﻿

10.



State and Federal Law. Company warrants and represents that all services
provided, products sold and/or licensed and forms utilized pursuant to this
Agreement are in compliance with all applicable state and federal law and will
remain so throughout the entire term of this Agreement.

﻿

11.



Licenses.    Company warrants and represents that during the entire term of this
Agreement, it will possess all required corporate and individual licenses, if
any, required to provide the Services described in this Agreement .  

﻿



6

 

--------------------------------------------------------------------------------

 

12.



Insurance.

﻿

a.



During the period in which the services are to be performed,  Company shall, at
its own expense, obtain and keep in force policies of insurance in sufficient
amounts to cover its potential liability under this Agreement with carrier(s)
rated at least "A" by A.M. Best and shall insure Company with Credit Union as an
additional insured against liability arising out of the use of the products
and/or services obtained by Credit Union pursuant to this Agreement.  Compliance
with the above requirement shall not, however, limit the liability of Company
hereunder.

b.



Company shall deliver to Credit Union copies of the insurance policies as
required above or certificates evidencing the existence and amounts of such
insurance promptly upon request.  No such policy shall be cancelable or subject
to reduction of coverage or other modification without the prior written consent
of Credit Union.   Company shall, at least thirty (30) days prior to the
expiration of such policies, furnish Credit Union with renewals thereof.

c.



Company warrants and represents that all of its employees have undergone a
thorough background investigation.

﻿

13.



Relationship.  This Agreement does not create, and shall not be construed to
create, any joint venture or partnership between the parties.  No officer,
employee, agent, servant, or independent contractor of either party shall at any
time be deemed to be an employee, servant, agent, or contractor of the other
party for any purpose whatsoever. 

﻿

14.



Notices.  All notices, requests, demands, and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given, made, and received only when personally delivered or delivered by Federal
Express or other nationally recognized courier service, or two (2) days after
having been deposited in the United States mail, certified mail, postage
prepaid, return receipt requested (except when such notice is a termination
notice, in which event any two (2) of the delivery methods described above must
be used), addressed as set forth below:

If to Credit Union:  

America’s  Christian Credit Union

2100 E. Route 66, Glendora, CA 91740

Attention:  President and CEO







7

 

--------------------------------------------------------------------------------

 

If to Company: Ministry Partners Investment Company, LLC

915 W. Imperial Highway, #120, Brea, CA  91821

Attention: President and CEO

﻿

Any party may change the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this section for the giving of notice.

15.



Waiver.  The failure of either party to seek a redress for violation, or to
insist upon the strict performance, of any covenant, agreement, provision, or
condition hereof shall not constitute the waiver of the terms of any other
covenant, agreement, provision, or condition hereof, and each party shall have
all remedies provided herein with respect to any subsequent act which would have
originally constituted a violation hereunder. 

﻿

16.



No Third Party Rights.  Except as specifically set forth or referred to in this
Agreement, the provisions of this Agreement are intended to bind the Company and
Credit Union to each other and are not intended and do not create rights in any
other person, including any employee of the Company or Credit Union, and no
person is intended to be or is a third party beneficiary of any of the
provisions of this Agreement.

﻿

17.



Entire Agreement. This Agreement contains the entire understanding between the
parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements and understandings, inducements, or
conditions, express or implied, oral or written, except as herein contained.
 The express terms hereof control and supersede any course of performance or
usage of the trade inconsistent with any of the terms hereof.  This Agreement
may not be modified or amended other than by an agreement in writing signed by
an authorized representative of each party hereto.

18.



Assignment.  Neither party may assign this Agreement or subcontract any right or
interest hereunder or otherwise transfer its obligations hereunder without the
prior written consent of the other party, which shall not be unreasonably
withheld or delayed. Notwithstanding any permitted assignment, subcontracting,
or other transfer, Company shall remain liable for all of its obligations under
this Agreement unless it provides evidence that a subcontractor, assignee, or
transferee has contractually agreed to be bound by the same terms and conditions
binding Company under this Agreement.  In any event, Company’s obligations under
this Agreement concerning confidentiality and security shall survive any such
transfer.





8

 

--------------------------------------------------------------------------------

 

﻿

19.



Headings.   The headings herein are for convenience only; they form no part of
this Agreement and shall not be given any substantive or interpretive effect
whatsoever.

20.



Mutual Indemnity - Company and Credit Union each agree to indemnify, defend, and
hold harmless the other from and against any and all claims, actions, damages,
liabilities, costs, and expenses, including reasonable attorneys fees and
expenses, arising out of any negligent or intentional action or inaction of the
indemnitor and/or any breach of this Agreement by the indemnitor.  This
indemnity shall not apply unless the party claiming indemnification notifies the
other promptly of any matters in respect of which this indemnity may apply and
of which the notifying party has knowledge and gives the other full opportunity
to control the response thereto and the defense thereof, including, without
limitation, any agreement relating to the settlement thereof.  Neither party
shall be liable for any special, consequential or exemplary damages or failure
to undertake action due to any causes beyond its reasonable control.  The
parties agree that this paragraph shall survive the termination or expiration of
this Agreement.  Any provision in this Agreement that purports to limit
Company’s liability shall not be applicable to Company’s indemnity obligations
hereunder.

﻿

21.



Third Party Claims Indemnity.  Each party will indemnify, defend, and hold
harmless the other party and all of its officers, directors, employees, agents,
successors, and assigns (each, an “Indemnified Person”) from any and all third
party claims, demands, actions, and threats of actions (whether in law, equity,
or in an alternative proceeding), losses, liabilities, damages (including
taxes), and all related costs and expenses, including all reasonable attorneys’
and other legal fees and disbursements and costs of investigation, litigation,
settlement, judgment, interest, and penalties (collectively, “Losses”), and
threatened Losses due to or arising from or related to the following (each an
“Indemnified Claim”):

﻿

(a)A party’s actual or alleged breach of this Agreement;


(b)  Any actual or alleged infringement, violation, or misappropriation of the
intellectual property rights of any third person or party or its personnel or
agents;

(c)  Any claim by any person related to software or other intellectual property
rights imbedded in any deliverable or other thing or service provided to Credit
Union;


(d)  Negligent, willful, or reckless acts or omissions of or by a party or its
personnel or agents (including subcontractors); and





9

 

--------------------------------------------------------------------------------

 

(e)  Death, personal injury, bodily injury, or property damage caused by Company
or Company personnel.

No settlement or compromise that imposes any liability or obligation on any
Indemnified Person will be made without the Indemnified Person’s written
consent, which shall not be unreasonably withheld or delayed.   If a party fails
to defend an Indemnified Person as provided herein after reasonable notice of an
Indemnified Claim, the party will be bound to indemnify and reimburse the
Indemnified Person for any Losses incurred by the Indemnified Person.

﻿

22.



Rights and Remedies Cumulative.  Unless expressly stated otherwise in this
Agreement, all rights and remedies provided for in this Agreement will be
cumulative and in addition to, and not in lieu of, any other remedies available
at law, in equity, or otherwise.  If Credit Union has a choice of possible
actions,  it may take any or all of those actions.

﻿

23.



Arbitration.   Any controversy (whether on an individual or class action basis)
regarding any provision of this Agreement, any Exhibit, or Addendum hereto,
shall be submitted to binding arbitration in accordance with the then existing
rules of the American Arbitration Association. Any award made by the American
Arbitration Association may be enforced as a final judgment in any court of
competent jurisdiction.  The site for said arbitration shall be Los Angeles
County, California.

24.



Attorneys' Fees.  The prevailing party in any dispute between the parties
arising out of the interpretation, application, or enforcement of any provision
of this Agreement shall be entitled to recover all of its reasonable attorneys'
fees and costs whether suit be filed or not, including, without limitation,
costs and attorneys' fees related to or arising out of any arbitration
proceeding, trial, or appellate proceedings.

25.



Governing Law and Jurisdiction.  This Agreement is entered into and will be
performed in California and all questions relating to its validity,
interpretation, performance, and enforcement (including, without limitation,
provisions concerning limitations of action) shall be governed by and construed
in accordance with the internal laws of the State of California, notwithstanding
any conflict-of-laws doctrines of such state or other jurisdiction to the
contrary.  Company agrees to submit to the personal jurisdiction of the courts
of the State of California.

26.



Force Majeure.  Notwithstanding any provision contained in this Agreement,
neither party shall be liable to the other party to the extent fulfillment or
performance of any terms of this Agreement is delayed or prevented by revolution
or other civil disorders; wars; acts of enemies; strikes; lack of available
resources from persons other than parties to this Agreement or their agents,
representatives, assigns, subcontractors, or transferees; labor



10

 

--------------------------------------------------------------------------------

 

disputes or availability failure; fires; floods; acts of God; federal, state or
municipal action; statute, ordinance or regulation that renders such performance
illegal or impermissible; or, without limiting the foregoing, any other causes
not within its control, and which, by the exercise of reasonable diligence, it
is unable to prevent, whether of the class of causes hereinbefore enumerated or
not.  This clause shall not apply to the payment of any sums due under this
Agreement by any party to another for services already performed.

﻿

27.



Authority to Act.   Each individual who executes this Agreement and/or any
Addendum hereto represents that he or she has the authority, on behalf of his or
her respective party, to do so.

﻿

AGREED AND ACCEPTED:

﻿

﻿

America’s Christian Credit Union

By:  /s/Nicollette Harms

Title:  SVP/CFO

Date:    September 19, 2017

﻿

﻿

Ministry Partners Investment Company, LLC

By:   s/Joseph W. Turner, Jr.

Title:  President/CEO

Date:  September 19, 2017

﻿

﻿

﻿

﻿



11

 

--------------------------------------------------------------------------------